         Case 1:18-cv-02894-RCL Document 53 Filed 10/16/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


JOSEPH MICHAEL ARPAIO,
              Plaintiff,

              v.
                                                     Civil Action No. 1:18-cv-002894
JEFF ZUCKER, CHRIS CUOMO, CABLE
NEWS NETWORK, INC., KEVIN                                       (RCL)
ROBILLARD, HUFFINGTON POST,
TESSA STUART and ROLLING STONE,

              Defendants.


              SUPPLEMENT TO REQUEST FOR STATUS CONFERENCE

       Plaintiff Sheriff Joe Arpaio, supplements his Request for Status Conference at the Court’s

convenience between November 4 and November 19, 2019 with an example of showing that

Defendants original defamation is being republished by other media, underscoring the continuing

and compounded damage to Plaintiff. Exhibit 1.

Dated: October 16, 2019                              Respectfully submitted,

                                                      /s/ Larry Klayman
                                                     Larry Klayman, Esq.
                                                     D.C. Bar No. 334581
                                                     Chairman and General Counsel
                                                     FREEDOM WATCH, INC.
                                                     2020 Pennsylvania Ave. N.W.
                                                     Suite 345
                                                     Washington, DC 20006
                                                     Tel: (561) 558-5336
                                                     Email: leklayman@gmail.com

                                                     Attorney for Plaintiff




                                                 1
         Case 1:18-cv-02894-RCL Document 53 Filed 10/16/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 16th day of October 2019, a true and copy of the

foregoing was filed and served by electronic filing upon all counsel listed on the Notice of

Electronic Filing.


                                                        /s/ Larry Klayman
                                                        Larry Klayman




                                             2
